962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Edward PRYOR, Plaintiff-Appellant,v.Donald HUNTER, Sergeant; Robert Saunders, Officer; PamelaBryant, Nurse;  SHEILA ANDERSON, Officer,Defendants-Appellees.
No. 92-6243.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 20, 1992Decided:  May 13, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-91-374-R)
Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Robert Edward Pryor, Appellant Pro Se.  William Sampson Kerr, Appomattox, Virginia, for Appellees.
W.D.Va.
AFFIRMED
PER CURIAM:


1
Robert Edward Pryor appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pryor v. Hunter, No. CA-91-374-R (W.D. Va.  Sept. 5, 1991 and Feb. 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED